DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 May 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive.
Regarding the previously given rejection of claims 1-5, 8-11, and 14-18 on the grounds of non-statutory double patenting, examiner concurs with the applicant that making such a rejection at this stage may be unhelpful as the claims are still in the process of being amended so as to add further distinction from combinations of prior art. While the two applications remain very similar, some of the most recently amended aspects of the instant claims do deviate from those in application 16/654,995, specifically the added detail regarding the data packet. As such the previous non-statutory double patenting rejection is withdrawn. However, further amendment of the instant claims may change this assessment, so applicant should keep this in mind going forward to avoid causing this issue to reemerge.
Regarding the previously given rejection of claims 1-20 under 35 U.S.C. 103 applicant points to two amended aspects as not taught by Kumar, Wartnick or their combination.
First applicant states that “the data deduplication/replication is performed across different datacenters”. Contrary to applicant’s assertions, while Kumar focuses on replicating data between multiple physical locations, it does not preclude that such locations be in different datacenters, and Wartnick clearly teaches where they are (see Wartnick figure 1). This extends to the SDN aspect added to claims 6, 12, and 19 as well.
For the “data deduplication identifier is provided in the data packet”, Kumar [0072] “comparing the generated hash to hashes in the deduplication data 1404” clearly shows that the hash, which has been identified as analogous to the deduplication identifier, is included in the sent deduplication data and thus provided in the data packet.
For claims 4, 10, and 17, as well as 7, 13, and 20, as each of these are dependent claims it is important to note that the “data deduplication identifier is provided in the data packet” was taught by Kumar in claims 1, 8, and 14, so Wartnick was relied upon to teach the additional elements. Use of a second datacenter for claims 4, 10, and 17, and reading just the identifier for claims 7, 13, and 20. As those claims have changed significantly the combinations have changed but not, in examiner’s opinion, become less applicable.
Examiner notes that there has been an effort to change the language from “data” to “data packet”. While this does move the claims away from the prior art on a surface level, the use of packets to transmit data is standard practice (and even mentioned in Kumar) so without additional details on how the use of packets effect the deduplication process in novel ways, or some other use of the packets in non-standard ways, this addition does not add any significant distinction over the prior art to the claims. The closest applicant comes to this is in dependent claims 7, 13, and 20, where the data deduplication identifier is specified to be in the header of the data packet. Since this can mean simply that the data and the identifier for it are separated examiner has interpreted this to mean that the sending of just the identifier, which Wartnick does, teaches providing the deduplication identifier as a header. Should the claims be amended to place the identifier in the header of the network packet this would be sufficiently different from the currently cited prior art, though such a change may constitute new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. PG Pub 2018/0150256 A1, and further in view of Wartnick US Pat 9,251,160 B1.
Regarding claims 1, 8, and 14, Kumar et al. teaches a data deduplication/replication system, comprising: a first datacenter (Kumar et al. FIG. 1, Data Center 100); a host system that is included in the first datacenter and provided in a host system chassis; (Kumar et al. Fig. 12 server 1216 performing the functions of the host system in datacenter 1210, Kumar et al. [0048] “The orchestrator server 1216 […] may execute one or more applications or processes (i.e., workloads), such as in virtual machines or containers, on behalf of a user of the client device [(the host system)] 1214.”) a first storage system that is included in the first datacenter and provided in a first storage system chassis that is separate from the host system chassis; (Kumar et al. Fig. 12, Kumar et al. [0048] “Likewise, the data storage sled 1242 includes multiple data storage devices 1248, 1250 (e.g., physical storage resources 205-1).”) and a first data deduplication/replication subsystem that is included in the first datacenter and provided in at least one first data deduplication/replication subsystem chassis that is separate from the host system chassis and the first storage system chassis, and that is coupled to each of the host system and the first storage system through a network via a network switch device (Kumar et al. Fig. 12, Kumar et al. [0049] “the system 1210 may utilize one or more [emphasis added] deduplication logic units 1270, which may be present in the network switch 1220, one or more of the compute sleds 1230, 1232, […] all of which may be referred herein as network devices”, Kumar et al. Fig. 2, Kumar et al. [0006] “FIG. 2 is a diagram of an example embodiment of a logical configuration of a rack of the data center”), wherein the first data deduplication/replication subsystem is configured to: receive, via the network using the network switch device, a data packet that was transmitted by the host system through the network and that includes data for storage in the first storage system (Kumar et al. [0047], “In the illustrative embodiment, data deduplication means storing each sub-block (e.g., 64 bytes) of a larger block of data at a different physical address (e.g., in a particular data storage device of a particular data storage sled)”, Kumar et al. [0048] “the compute sled 1230 executes a workload 1234 (e.g., an application)”, Kumar et al. [0071] “In block 1512, the network switch 1220 receives, from a compute sled (e.g., the compute sled 1230) a request to perform a data access operation.” The data access operation, which as per the first citation (above) is initiated by a request from the client (host), is being processed by the compute sleds before executing the storage of any non-duplicate data in the data storage devices.); generate a data deduplication (hash) identifier for the data (Kumar et al. [0072] “a determination is made (e.g., with the deduplication logic unit 1270) of whether data has been stored in a data storage device of a data storage sled 1240, 1242 in association with the generated hash (e.g., by comparing the generated hash to hashes in the deduplication data 1404).”); provide the data deduplication identifier for the data in the data packet (Kumar et al. [0071] “the network switch 1220 receives[…] a request to perform a data access operation. […] The write request, in the illustrative embodiment, includes a payload of data to be written to a data storage sled”, Kumar et al. [0073] “the network switch 1220 writes[…] non-duplicative sub-blocks […] and stores the physical addresses in association with the hashes”); determine whether the data deduplication identifier for the data is stored in a first data deduplication database that tracks data stored in the first storage system included in a first datacenter and a second data deduplication database that tracks data stored in a second storage system that is [included in a second datacenter and] coupled to the first data deduplication/replication subsystem via the network (Kumar et al. [0072] “a determination is made (e.g., with the deduplication logic unit 1270) of whether data has been stored in a data storage device of a data storage sled 1240, 1242 in association with the generated hash (e.g., by comparing the generated hash to hashes in the deduplication data 1404).”); in response to determining that the data deduplication identifier (hash) for the data is not stored in the second data deduplication database transmit, through the network [to a second data deduplication/replication subsystem that is included in the second datacenter], the data packet that includes the data deduplication identifier and the data for storage in the second storage system (Kumar et al. [0069], Kumar et al. [0073] “the network switch 1220 writes non-duplicative sub-blocks (e.g., the sub-blocks that do not match already-stored sub-blocks) to unused physical addresses (e.g., locations in data storage devices of the data storage sleds 1240, 1242)”); in response to determining that the data deduplication identifier (hash) for the data is not stored in the first data deduplication database: store the data deduplication identifier for the data in the first data deduplication database in association with a first data counter for the data; and transmit, through the network using the network switch device, the data packet that includes the data deduplication identifier and the data to the first storage system included in the first data center for storage (Kumar et al. [0073] “the network switch 1220 writes non-duplicative sub-blocks (e.g., the sub-blocks that do not match already-stored sub-blocks) to unused physical addresses (e.g., locations in data storage devices of the data storage sleds 1240, 1242) and stores the physical addresses in association with the hashes and corresponding logical addresses in the deduplication data 1404.”).
While Kumar et al. clearly teaches using a generated identifier for write data (a hash) to determine if the data is a duplicate of data already stored in one of the managed data stores, and does this with multiple data stores and, if desired, multiple deduplication logic units (deduplication/replication units, see Kumar et al. figure 12), and does imply the discarding of data (Kumar et al. [0073] “the network switch 1220 writes non-duplicative sub-blocks”), Kumar et al. does not teach where the deduplication components are explicitly in a second datacenter, or the incrementing of a counter when the sent data is found to be a duplicate. Thus, Kumar et al. does not teach where in response to determining that the data deduplication identifier for the data is stored in the second data deduplication database transmit, through the network, a data counter update instruction to increment a second data counter that is associated with the data deduplication identifier for the data in the second data deduplication database; and in response to determining that the data deduplication identifier for the data is stored in the first data deduplication database: increment the first data counter that is associated with the data deduplication identifier for the data in the first data deduplication database; and discard the data.
However, Wartnick teaches where in response to determining that the data deduplication identifier for the data is stored in the first data deduplication database: increment the first data counter that is associated with the data deduplication identifier for the data in the first data deduplication database (Wartnick col 6, lines 48-53, “If deduplication module 142 finds the fingerprint in deduplication metadata 162, deduplication module 142 does not store an additional, redundant, copy of the data segment. Instead, deduplication module 142 updates a reference count to the already stored segment of data”); and discard the data packet (Wartnick col 9, lines 17-19, “If the fingerprint is found under the fingerprint sub-index, destination computing device 150 is configured to discard the data.”).
While Wartnick teaches the incrementing of a counter when sent data is found to be duplicate, as well as discarding duplicate data, Wartnick does not explicitly teach performing the deduplication method on multiple destination data storage devices. However, combining the counter incrementation and data discarding from Wartnick with the use of deduplication over multiple destination data servers from Kumar et at. In combination they teach where in response to determining that the data deduplication identifier for the data is stored in the second data deduplication database transmit, through the network, a data counter update instruction to increment a second data counter that is associated with the data deduplication identifier for the data in the second data deduplication database (Wartnick col 6, lines 48-53, “If deduplication module 142 finds the fingerprint in deduplication metadata 162, deduplication module 142 does not store an additional, redundant, copy of the data segment. Instead, deduplication module 142 updates a reference count to the already stored segment of data”, Kumar et al. [0072] “a determination is made (e.g., with the deduplication logic unit 1270) of whether data has been stored in a data storage device of a data storage sled 1240, 1242 in association with the generated hash (e.g., by comparing the generated hash to hashes in the deduplication data 1404).”). 
For each of the aspects taught by Kumar except for the explicit requirement that “the second storage system [is] included in the second datacenter” Wartnick teaches when the second storage system [is] included in the second datacenter (Wartnick figure 1). As such Kumar is proficient in sending data over a network to different storage systems the application of Wartnick to put those into separate datacenters is an obvious combination.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Kumar et al. with Wartnick that in order to track the number of duplicate data requests and maintain minimal bandwidth traffic made to a deduplicated multiple data store system they would combine the deduplicated data write request counter and discarding of duplicate data from Wartnick with the multiple data store deduplicated data system from Kumar et al.
Regarding the additional aspects of claim 8, Kumar et al. teaches an Information Handling System (IHS), comprising: at least one Information Handling System (IHS) chassis; a processing system that is housed in the at least one IHS chassis; and a memory system that is housed in the at least one IHS chassis, coupled to the processing system, and that includes instructions that, when executed by the processing system, cause the processing system to provide a data deduplication/replication engine (Kumar et al. [0052] “the compute engine 1302 includes or is embodied as a processor 1304 and a memory 1306. The processor 1304 may be embodied as any type of processor capable of performing the functions described herein.”, Kumar et al. [0022] “The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors.”).
Regarding claims 2 and 15, the combination of Kumar et al. and Wartnick teaches wherein the second data deduplication/replication subsystem is configured to: in response to receiving the data packet that includes the data deduplication identifier and the data for storage in the second storage system included in the second datacenter from the first data deduplication/replication subsystem: retrieve the data deduplication identifier for the data from the data packet (Kumar [0065],[0066] for packet use, [0063] for inclusion of hash with deduplication data) store the data deduplication identifier for the data in the second data deduplication database in association with the second data counter for the data (Kumar et al. [0063] “the deduplication data 1404 may include a hash of each data sub-block in association with the corresponding pointer. Further, in the illustrative embodiment, the pointers associated with each sub-block correspond with logical addresses in a logical address space utilized”, Wartnick figure 1); and store the data packet in the second storage system (Kumar et al. [0073] “the network switch 1220 writes non-duplicative sub-blocks (e.g., the sub-blocks that do not match already-stored sub-blocks) to unused physical addresses (e.g., locations in data storage devices of the data storage sleds 1240, 1242) and stores the physical addresses in association with the hashes and corresponding logical addresses in the deduplication data 1404.”); and in response to receiving the data counter update instruction for the data from the first data deduplication/replication subsystem: update the second data counter that is associated with the data deduplication identifier for the data in the second data deduplication database (Wartnick col 6, lines 48-53, “If deduplication module 142 finds the fingerprint in deduplication metadata 162, deduplication module 142 does not store an additional, redundant, copy of the data segment. Instead, deduplication module 142 updates a reference count to the already stored segment of data”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Kumar et al. and Wartnick that in order to create redundancy in a data deduplication system they would combine the duplicate data write counter from Wartnick and the data deduplication system of Kumar et al. with the embodiment of Kumar et al. where there are multiple deduplication modules.
Regarding claims 3, 9, and 16, Kumar et al. teaches wherein the first data deduplication/replication subsystem is provided by a first Software-Defined Networking (SDN) controller device (Kumar et al. [0049] “the system 1210 may utilize one or more deduplication logic units 1270, which may be present in the network switch 1220, one or more of the compute sleds 1230, 1232, and/or the accelerator sleds 1260, 1262, all of which may be referred herein as network devices”).
Regarding claims 4, 10, and 17, Kumar et al. does not teach wherein the data that is transmitted for storage in the second storage system includes the data deduplication identifier for the data in a header of a data packet that includes the data. Wartnick teaches wherein the data packet is received from the host system with an empty portion of the data packet that is free of data, and wherein the data deduplication identifier for the data is provided in the empty data portion of the data packet (Wartnick col 3, lines 43-47, “Rather than compare a segment itself to each segment stored in a deduplicated data store (which can be enormously time- and processing-prohibitive), identifiers of segments, or fingerprints, are compared to determine”, Wartnick col 8, lines 28-32, “If the fingerprints match, destination computing device 150 concludes that the data represented by the fingerprints is already stored in deduplicated data 172. In this case, the data does not need to be transferred from source computing device 140 to destination computing device 150.”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Kumar et al. with Wartnick that in order to reduce memory storage requirements of the network switch they would combine the deduplication metadata storage on the data storage from Wartnick with the multiple data storages from Kumar et al.
Regarding claims 5, 11, and 18, Kumar et al. teaches wherein the first data deduplication/replication subsystem is configured to: synchronize the second data deduplication database with the network switch device that couples a host system to the first storage system (Kumar et al. [0073] “the network switch 1220 writes non-duplicative sub-blocks (e.g., the sub-blocks that do not match already-stored sub-blocks) to unused physical addresses (e.g., locations in data storage devices of the data storage sleds 1240, 1242) and stores the physical addresses in association with the hashes and corresponding logical addresses in the deduplication data 1404.”).
Regarding claims 6, 12, and 19, Kumar et al. wherein the first data deduplication/replication subsystem in a first datacenter includes a first Software-Defined Networking (SDN) controller device (Kumar et al. [0047] “a system 1210 for performing data deduplication in a disaggregated architecture may be implemented in accordance with the data centers 100, 300, 400, 1100”), and wherein the second data deduplication/replication subsystem in the second datacenter includes a second SDN controller device that is coupled to the second SDN controller device in order to couple the second datacenter to the first datacenter (Wartnick col 21, lines 13-14, “Servers 1240 and 1245 may also be connected to a storage area network (SAN) fabric 1280.”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Wartnick with Kumar et al. that in order to perform data deduplication across multiple datacenters they would combine the multiple datacenter networking from Wartnick with the data deduplication system from Kumar et al.
Regarding claims 7, 13, and 20, Kumar et al. does not teach wherein the data deduplication identifier for the data is provided in a header of the data packet. Wartnick teaches wherein the data deduplication identifier for the data is provided in a header of the data packet (Wartnick col 8, lines 16-18, “destination computing device 150 is configured to receive one or more fingerprints from a source computing device, such as source computing device 140.”). Wartnick is shown receiving just the data deduplication identifier. As a header is simply metadata describing data, which the identifier is, just sending the identifier is akin to just sending the header. If applicant wishes to make specific adjustments to the relationship, such as requiring the “header” and the data be in the same file, or the identifier be included in the network packet header, or other such specifications which do not simply state the sending of the identifier further amendment would be necessary.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Wartnick with Kumar et al. that in order to allow the client (host) to reduce the deduplication processing time they would combine the use of a deduplication identifier from the client from Wartnick with the data deduplication system from Kumar et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163   

/William B Partridge/Primary Examiner, Art Unit 2183